UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5635 Name of Registrant: Putnam Diversified Income Trust Address of Principal ExecutiveOffices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Diversified Income Trust One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 09/30 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1. Proxy Voting Record PUTNAM DIVERSIFIED INCOME TRUST IWO HOLDINGS, INC. Ticker: Security ID: 45071TAF2 Meeting Date: MAR 20, 2006 Meeting Type: Written Consent Record Date: MAR 2, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 THE PROPOSED AMENDMENTS None Did Not Management Vote STERLING CHEMICALS, INC. Ticker: SCHI Security ID: 859166AA8 Meeting Date: APR 21, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Gildea For Against Management WHX CORP Ticker: Security ID: 929248AB8 Meeting Date: JUL 11, 2005 Meeting Type: C Record Date: JUN 14, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.00 Approve plan of reorganization For Did Not Management Vote Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for management's recommendation if management's recommendation is 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'None' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUTNAM DIVERSIFIED INCOME TRUST (Registrant) By /s/ Charles E. Porter, Executive Vice President, Associate Treasurer and Principal Executive Officer (Signature &
